Title: To Benjamin Franklin from Thomas Paine, 4 March 1775
From: Paine, Thomas
To: Franklin, Benjamin


Honored Sir
Opposite the London Coffee House Front Street Philadelphia March 4th. 1775
I am just now informed by Mr. Bache of a Vessel preparing to Sail for London tomorrow, and lest I should not have an other opportunity so soon as I might wish, I have taken this, to acquaint you as laconically as I can of the Service your good favours have been to me, and my Gratitude on that account. Even thanks may be rendered troublesome, by being tedious, especially to a Gentleman so variously engaged as yourself.
I did not Sail in the Vessel I first intended, it not having proper Conveniences, but in the London Packet, Capt. Cooke. The Exchange was much for the Worse. A Putrid Fever broke out among the Servants having an 120 on board, which tho’ not very Fatal, was dismal and dangerous. We buried five, and not above that No. escaped the disease. By good Providence we had a Dr. on Board, who entered himself as one of the Servants, otherwise we must have been in as deplorable a Situation, as a Passage of nine Weeks could have rendered us. Two Cabin Passengers escaped the Illness owing I believe to their being almost Constantly Sea Sick the first three Weeks, I had no Sea Sickness but suffered dreadfully with the fever. I had very little hopes that the Capt. or myself would live to see America. Dr. Kearsley of this Place, attended the Ship on her Arrival, and when he understood that I was on your Recommendation he provided a Lodging for me, and sent two of his Men with a Chaise to bring me on Shore, for I could not at that Time turn in my bed without help. I was six Weeks On Shore before I was well enough to wait on Mr. Beache with your favour, but am now thank God perfectly recover’d. I am the more particular in mentioning this, lest the scarcity of Vessels which may Sail for Philadelphia from London at this Time might induce you to come in one of them. I attribute the disease to the Impurity of the Air between Decks, and think Ventilation would prevent it, but I am convinced it cannot remove the disease, after it has once taken place.
I observe in Dr. Priestly’s late Experiments on Air and your Letter thereon, That Vegetation will recover Air rendered noxious by animal Substances decaying in it, to its former Purity. Query, Whether it will recover Air rendered Impure by Respiration only? If it does, it seems to indicate that Air either has no Vivifying Spirit, or does not lose it, by passing thro’ the Lungs, but acts only as a Cleanser, and becomes foul by carrying off the filth, i.e., not by what it loses but by what it gains. I have not the Treatise by me, and may perhaps have made a useless remark.
Governor Franklin is removed to Amboy. I have not yet waited on him. Your Countenancing me has obtaind me many friends and much reputation, for which, please to accept my sincere thanks. I have been applied to by several Gentlemen to Instruct their Sons, on very advantageous Terms to myself. And a Printer and Bookseller here, a Man of Reputation, and Property (Robt. Aitken) has lately attempted a Magazine, but having little or no turn that Way himself has applied to me for assistance. He had not above 600 Subscribers when I first assisted him. We have now upwards of 1500, and daily encreasing. I have not yet entered into terms with him; this is only the Second Number, the first I was not Concerned in. I beg your acceptance of one of the enclosed, and request you to present the other to my good Friend Mr. Scott, to whom I Intend to address a Letter when I can have time and opportunity to entertain him with a few amusing Particulars.
I have not Time Sir to copy this Letter fair, as I have a long one to write to my Father wherefore I beg you to accept it as it is, and should he request you to take Charge or to forward a Letter to me, from him, I entreat your kindness thereon.
Please to present my Duty to Mr. Scott as early as you conveniently can. I am Honoured Sir your much Obliged Humble Servant
Thos: Pain

P:S:  Should be greatly obliged to you, for any thing you may judge Serviceable to the Magazine, when you make your much hoped for return to America, or sooner if you please. Should be obliged to you to purchase me Goldsmith History of the Earth and Animated Nature, when you return. In short Sir, We should be glad you would think of us before you embark and beg leave to trouble you with an unlimited Commission.

 
Addressed: Dr. Franklin
Endorsed: Mr Payne
